EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with James Soong on January 20, 2022.
 	 
3. 	The application has been amended as follows:           Please cancel claim 6.
 	Please add claims 21-24. 	Please amend claims 1-2, 8-9, 11-12, and 16-17 as follows:

In the Claims

1.	(Currently Amended)  A computer-implemented method comprising:
	providing, by a computing system, an interface for display in which a content feed of a user is provided, wherein the content feed includes a plurality of published posts accessible through a social networking system, the plurality of published posts including a first post that is authored by the user and includes a first content item, the interface including an option to update the published posts; 
	after the first post is published in the content feed, determining, by the computing system, a set of content items comprising a second content item and a third content item, wherein determining the set of content items further comprises:[[;]] 
	
	
determining, by the computing system, a relationship between the first content item of the first post and the second content item based on a machine learning model that is trained to evaluate visual content to determine a threshold overlap between subject matter reflected in the first content item and in the second content item; and

		determining, by the computing system, a relationship between the first content item of the first post and the third content item based on a geographic location associated with the first content item and the third content item; 
		
	in response to a selection of the option to update the published posts in the interface by the user, updating, by the computing system, the interface by causing display of respective thumbnail representations of the set of content items comprising the second content item and the third content item; 
	in response to a selection of the second content item or the third content item in the updated interface by the user, providing, by the computing system, one or more options to edit the selected second content item or the selected third content item in the interface; and
	in response to a selection of an option to add to a post in the interface by the user, updating, by the computing system, the published first post to include the selected or edited second content item or the selected or edited third content item, wherein the updated first post is provided in at least the content feed of the user in the interface.

2.	(Currently Amended)  The computer-implemented method of claim 1, further comprising:
providing, by the computing system, a media tray through the interface in which respective thumbnails of a set of content items are accessible, wherein content items in the set of content items can be posted to the content feed.

3.	The computer-implemented method of claim 1, wherein a ranking of the first post in the content feed is boosted.

4.	The computer-implemented method of claim 1, further comprising:
providing, by the computing system, an option in the interface to remove one or more content items from the first post.

5.	(Canceled)  

6.	(Canceled)  

7.	The computer-implemented method of claim 1, wherein determining the relationship between the first content item of the first post and the second content item further comprises:
determining, by the computing system, that the first content item and the second content item are associated with a same, or similar, geographic location; and
determining, by the computing system, that a timestamp associated with the first content item is within a threshold range of a timestamp associated with the second content item.

8.	(Currently Amended)  The computer-implemented method of claim 1, wherein determining the relationship between the first content item of the first post and the second content item further comprises:
determining, by the computing system, that the first post and a second post including the second content item are associated with a same, or similar, caption.

9.	(Currently Amended)  The computer-implemented method of claim 1, further comprising:
determining, by the computing system, one or more first user interactions that were received for the first post;
determining, by the computing system, one or more second user interactions that were received for a second post; and
associating, by the computing system, the one or more first user interactions and the one or more second user interactions with a single post into which the first post and the second post are merged.

10.	The computer-implemented method of claim 1, further comprising:
providing, by the computing system, at least one notification to the user after the second content item is added to the first post.

11.	(Currently Amended)  A system comprising:
at least one processor; and
a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
	








	providing an interface for display in which a content feed of a user is provided, wherein the content feed includes a plurality of published posts accessible through a social networking system, the plurality of published posts including a first post that is authored by the user and includes a first content item, the interface including an option to update the published posts; 
	after the first post is published in the content feed, determining a set of content items comprising a second content item and a third content item, wherein determining the set of content items further comprises: 
		determining a relationship between the first content item of the first post and the second content item based on a machine learning model that is trained to evaluate visual content to determine a threshold overlap between subject matter reflected in the first content item and in the second content item; and
		determining a relationship between the first content item of the first post and the third content item based on a geographic location associated with the first content item and the third content item; 
	in response to a selection of the option to update the published posts in the interface by the user, updating the interface by causing display of respective thumbnail representations of the set of content items comprising the second content item and the third content item; 
	in response to a selection of the second content item or the third content item in the updated interface by the user, providing one or more options to edit the selected second content item or the selected third content item in the interface; and
in response to a selection of an option to add to a post in the interface by the user, updating the published first post to include the selected or edited second content item or the selected or edited third content item, wherein the updated first post is provided in at least the content feed of the user in the interface.

12.	(Currently Amended)  The system of claim 11, wherein the instructions further cause the system to perform:
providing a media tray through the interface in which respective thumbnails of a set of content items are accessible, wherein content items in the set of content items can be posted to the content feed.

13.	The system of claim 11, wherein a ranking of the first post in the content feed is boosted.

14.	The system of claim 11, wherein the instructions further cause the system to perform:
providing an option in the interface to remove one or more content items from the first post.

15.	(Canceled)  

16.	(Currently Amended)  A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:
	








	providing an interface for display in which a content feed of a user is provided, wherein the content feed includes a plurality of published posts accessible through a social networking system, the plurality of published posts including a first post that is authored by the user and includes a first content item, the interface including an option to update the published posts; 
	after the first post is published in the content feed, determining a set of content items comprising a second content item and a third content item, wherein determining the set of content items further comprises: 
		determining a relationship between the first content item of the first post and the second content item based on a machine learning model that is trained to evaluate visual content to determine a threshold overlap between subject matter reflected in the first content item and in the second content item; and
		determining a relationship between the first content item of the first post and the third content item based on a geographic location associated with the first content item and the third content item; 
in response to a selection of the option to update the published posts in the interface by the user, updating the interface by causing display of respective thumbnail representations of the set of content items comprising the second content item and the third content item; 
	in response to a selection of the second content item or the third content item in the updated interface by the user, providing one or more options to edit the selected second content item or the selected third content item in the interface; and
	in response to a selection of an option to add to a post in the interface by the user, updating the published first post to include the selected or edited second content item or the selected or edited third content item, wherein the updated first post is provided in at least the content feed of the user in the interface.

17.	(Currently Amended)  The non-transitory computer-readable storage medium of claim 16, wherein the instructions further cause the computing system to perform:
providing a media tray through the interface in which respective thumbnails of a set of content items are accessible, wherein content items in the set of content items can be posted to the content feed.

18.	The non-transitory computer-readable storage medium of claim 16, wherein a ranking of the first post in the content feed is boosted.

19.	The non-transitory computer-readable storage medium of claim 16, wherein the instructions further cause the computing system to perform:
providing an option in the interface to remove one or more content items from the first post.

20.	(Canceled)  

21.	(New)  The system of claim 1, wherein determining the relationship between the first content item of the first post and the second content item further comprises:
determining that the first content item and the second content item are associated with a same, or similar, geographic location; and


22.	(New)  The system of claim 1, wherein the instructions further cause the system to perform:
providing at least one notification to the user after the second content item is added to the first post.

23.	(New)  The non-transitory computer-readable storage medium of claim 16, wherein determining the relationship between the first content item of the first post and the second content item further comprises:
determining that the first content item and the second content item are associated with a same, or similar, geographic location; and
determining that a timestamp associated with the first content item is within a threshold range of a timestamp associated with the second content item.

24.	(New)  The non-transitory computer-readable storage medium of claim 16, wherein the instructions further cause the computing system to perform:
providing at least one notification to the user after the second content item is added to the first post. 	


Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144